33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 05/29/2020, assigned serial 16/887,236 and titled “System and Method to Facilitate Calibration of Sensors in a Vehicle.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior art closest to the subject matter of the claimed invention is the U.S. patent No. US 10,788,316 B1 (Kalscheur reference) which disclosed vehicle systems and methods for multi-sensor real-time alignment and calibration.  The vehicle system includes: a projector that is configured to project a pattern on a target location; one or more sensors coupled to the vehicle, wherein the sensors are configured to detect the pattern at the target location; and a calibration system that is configured to determine whether a particular sensor of the one or more sensors is out of alignment, wherein the calibration is configured, based on the determination, adjust an alignment of the particular sensor.
The subject matter of the claimed invention is distinguished from this prior art in that it comprises “determining if the sensor of the vehicle can detect at least a predetermined number of viable reference features in an environment of the vehicle; if the sensor cannot detect at least a predetermined number of viable reference features, determine at least one suggested positional arrangement of viable reference features with respect to a current position the sensor; and generating instructions to arrange viable reference features in the at least one suggested positional arrangement.”
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667